Exhibit 10.6

WORTHINGTON INDUSTRIES, INC.

AMENDED AND RESTATED

2003 STOCK OPTION PLAN

 

  1.

Purpose

This Plan is intended to promote and advance the long-term interest of
Worthington and its shareholders by enabling the Company to attract, retain and
reward employees and to strengthen the mutuality of interest between employees
and Worthington’s shareholders. The Plan is designed to accomplish this purpose
by granting Stock Options to selected employees thereby providing a financial
incentive to pursue the long-term growth, profitability and financial success of
the Company. This Plan is amended and restated effective November 1, 2008.

 

  2.

Definitions

When used in this Plan, the following terms have the meanings given to them in
this section unless another meaning is expressly provided elsewhere in this Plan
or clearly required by the context. When applying these definitions, the form of
any term or word will include any of its other forms.

(a) “Act” shall mean the Securities Exchange Act of 1934, as amended.

(b) “Award” or “Awards” shall mean a grant of a Stock Option made to a
Participant under Section 6 of this Plan.

(c) “Award Agreement” means the written agreement between Worthington and each
Participant that describes the terms and conditions of each Award.

(d) “Beneficiary” shall mean the person a Participant designates to receive (or
exercise) any Plan benefits (or rights) that are unpaid (or unexercised) when
the Participant dies. A Beneficiary may be designated only by following the
procedures described in Section 14(b). Neither the Company nor the Committee is
required to infer a Beneficiary from any other source.

(e) “Board” shall mean the Board of Directors of Worthington.

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended, and any
applicable regulations or rulings issued under the Code.

(g) “Committee” shall mean the Board’s Compensation and Stock Option Committee
(or the Board committee which succeeds to the appropriate duties of such
Compensation and Stock Option Committee) which also constitutes a “compensation
committee” within the meaning of Treasury Regulation §1.162-27(c)(4). The
Committee will be comprised of at least three persons (i) each of whom is (A) an
outside director, as defined in Treasury Regulation §1.162-27(e)(3)(i); (B) a
“non-employee” director within the meaning of Rule 16b-3 under the Act; and
(C) “independent” for purposes of the rules of any securities exchange, market
or other quotation system on or through which the Common Shares are then listed
or traded; and (ii) none of whom may receive remuneration from the Company in
any capacity other than as a director, except as permitted under applicable
laws, rules and regulations.

 

43



--------------------------------------------------------------------------------

(h) “Common Shares” shall mean the Common Shares, without par value, of
Worthington or any security of Worthington issued in substitution, exchange or
in lieu thereof.

(i) “Company” shall mean Worthington and its Subsidiaries, collectively.

(j) “Disability” shall mean, unless otherwise specified by the Committee and
reflected in the Award Agreement:

(i) With respect to any Award other than an Incentive Stock Option, the
Participant’s inability to perform his or her normal duties for a period of at
least six months due to a physical or mental infirmity; or

(ii) With respect to an Incentive Stock Option, as defined in Section 22(e)(3)
of the Code.

(k) “Effective Date” shall mean September 25, 2003, the date this Plan was
approved by Worthington’s shareholders.

(l) “Employee” shall mean any individual who, on an applicable Grant Date, is a
common law employee of the Company. A worker who is classified as other than a
common law employee but who is subsequently reclassified as a common law
employee of the Company for any reason and on any basis will be treated as a
common law employee only from the date of that determination and will not
retroactively be reclassified as an Employee for any purpose of this Plan.

(m) “Exercise Price” shall mean the price at which a Participant may exercise a
Stock Option.

(n) “Fair Market Value” shall mean the value of one Common Share on any relevant
date, determined under the following rules:

(i) If the Common Shares are traded on an exchange, the reported “closing price”
on the relevant date if it is a trading day, otherwise on the next trading day;

(ii) If the Common Shares are traded over-the-counter with no reported closing
price, the mean between the lowest bid and the highest asked prices on that
quotation system on the relevant date if it is a trading day, otherwise on the
next trading day; or

(iii) If neither (i) nor (ii) applies, the fair market value as determined by
the Committee in good faith with respect to Incentive Stock Options and the fair
market value as determined through the reasonable application of a reasonable
valuation method, taking into account all information material to the value of
Worthington, that satisfies the requirements of Section 409A of the Code, with
respect to Non-Qualified Stock Options.

(o) “Grant Date” shall mean the date as of which an Award is granted to a
Participant.

(p) “Incentive Stock Option” shall mean any Stock Option granted pursuant to the
provisions of Section 6 of this Plan that is intended to be and is specifically
designated as an “incentive stock option” within the meaning of Section 422 of
the Code.

(q) “Non-Qualified Stock Option” shall mean any Stock Option granted under
Section 6 that is not an Incentive Stock Option.

(r) “Participant” shall mean an Employee or former Employee of the Company who
has been granted an Award under this Plan and who has an Award still
outstanding.

 

44



--------------------------------------------------------------------------------

(s) “Plan” shall mean this Worthington Industries, Inc. Amended and Restated
2003 Stock Option Plan, as set forth herein and as it may hereafter be amended.

(t) “Retirement” shall mean, unless the Committee specifies otherwise in the
Award Agreement, the retirement of the Employee under the Company’s normal
policies.

(u) “Stock Option” shall mean an Award to purchase Common Shares granted
pursuant to the provisions of Section 6 of this Plan.

(v) “Subsidiary” shall mean any corporation, partnership, limited liability
company or other form of entity of which Worthington owns, directly or
indirectly, 50% or more of the total combined voting power of all classes of
stock, if the entity is a corporation, or of the capital or profits interests,
if the entity is a partnership or another form of entity; or any other entity in
which Worthington has a 20% or greater direct or indirect equity interest and
which is designated as a Subsidiary by the Committee for purposes of the Plan;
provided, however that:

(i) No Employee of a Subsidiary may be granted an Incentive Stock Option unless
the Subsidiary is also a “subsidiary”, as defined in Section 424 of the Code;
and

(ii) No Employee of a Subsidiary may be granted a Non-Qualified Stock Option
unless the Subsidiary and Worthington would be considered a single employer
under Sections 414(b) and 414(c) of the Code, but modified as permitted by
Treasury Regulation §1.409A-1(b)(5)(iii)(E)(1).

(w) “Ten-Percent Owner” shall mean any Employee who, at the time an Incentive
Stock Option is granted, owns more than 10% of the outstanding voting shares of
Worthington or any Subsidiary. For purposes of determining ownership of voting
shares, an Employee shall be deemed to own all shares which are attributable to
such Employee under Section 424(d) of the Code, including, but not limited to,
shares owned, directly or indirectly, by or for the Employee’s brothers and
sisters (whether by whole or half blood), spouse, ancestors and lineal
descendants.

(x) “Termination” or “Terminated” shall mean, unless otherwise specified by the
Committee and reflected in the Award Agreement, cessation of the
employee-employer relationship between an Employee and the Company for any
reason.

(xi) “Treasury Regulations” shall mean any regulations issued by the Department
of Treasury and/or Internal Revenue Service under the Code.

(xii) “Worthington” shall mean Worthington Industries, Inc.

 

  3.

Participation

To become a Participant, each Employee receiving an Award must (a) sign an Award
Agreement; and (b) comply with any other terms and conditions as may be imposed
by the Committee. The prospective recipient of any Award under the Plan shall
not, with respect to such Award, be deemed to have become a Participant, or to
have any rights with respect to such Award, until and unless such recipient
shall have executed an Award Agreement or other instrument evidencing the Award
and delivered a fully executed copy thereof to Worthington, and otherwise
complied with the then applicable terms and conditions.

 

  4.

Administration

(a) Committee Duties. The Committee shall administer the Plan and shall have all
powers appropriate and necessary to that purpose. Consistent with the Plan’s
objectives, the Committee may adopt, amend and rescind rules and regulations
relating to the Plan and has complete discretion to make all other decisions
(including whether a Participant has incurred a Disability) and take or
authorize actions

 

45



--------------------------------------------------------------------------------

necessary or advisable for the administration and interpretation of the Plan.
Any action by the Committee will be final, binding and conclusive for all
purposes and upon all persons.

(b) Consistent with the terms of the Plan, the Committee will:

(i) Decide which Employees will be granted Awards; and

(ii) Specify the type of Award to be granted and the terms, not inconsistent
with the Plan, upon which an Award will be granted.

(c) Delegation. The Committee may designate persons other than members of the
Committee to carry out its responsibilities (including, without limitation, the
granting of Awards) under such conditions and limitations as it may prescribe,
except that the Committee may not delegate its authority with regard to
selection for participation of, and the granting of Awards to, persons subject
to Section 16(a) and 16(b) of the Act or Section 162(m) of the Code.

(d) Award Agreement. At the time any Award is made, Worthington will prepare and
deliver an Award Agreement to each affected Participant. The Award Agreement
will describe:

(i) The type of Award and when and how it may be exercised;

(ii) The effect of exercising the Award; and

(iii) Any other applicable terms and conditions affecting the Award.

(e) Restriction on Repricing. Regardless of any other provision of this Plan,
neither the Company nor the Committee may “reprice” (as defined under rules
issued by the securities exchange, market or other quotation system on or
through which the Common Shares then are listed or traded) any Stock Option
without the prior approval of the shareholders of Worthington.

 

  5.

Duration of, and Common Shares Subject to, Plan

(a) Term of Plan. The Plan became effective on the Effective Date and shall
remain in effect until terminated by the Board; provided, however, that no Stock
Option may be granted under this Plan more than ten years after the Effective
Date and no Incentive Stock Option may be granted later than August 20, 2013.

(b) Common Shares Subject to Plan. The maximum number of Common Shares in
respect of which Awards may be granted under the Plan, subject to adjustment as
provided in Section 11 of the Plan, is 7,000,000 Common Shares. Notwithstanding
the foregoing, in no event shall more than 1,000,000 Common Shares be
cumulatively available for Awards of Incentive Stock Options under the Plan. No
Participant may be granted Awards under the Plan in any one calendar year with
respect to more than 250,000 Common Shares.

For the purpose of computing the total number of Common Shares available for
Awards under the Plan, there shall be counted against the foregoing limitations
the number of Common Shares subject to issuance upon exercise or settlement of
Awards as of the dates on which such Awards are granted. The Common Shares which
were previously subject to Awards shall again be available for Awards under the
Plan if any such Awards are forfeited, terminated, unexercised before
expiration, or settled in cash or otherwise than the issuance of Common Shares.
In addition, if Common Shares are used as full or partial payment to Worthington
by a Participant of the Exercise Price upon exercise of a Stock Option, the
number of Common Shares so used shall again be available for Awards under the
Plan.

 

46



--------------------------------------------------------------------------------

Common Shares which may be issued under this Plan may be either authorized and
unissued Common Shares or previously issued Common Shares which have been
reacquired by Worthington. No fractional Common Shares shall be issued under the
Plan.

 

  6.

Grant of Stock Options

(a) Eligibility. Persons eligible for Awards under the Plan shall consist of all
Employees of the Company.

(b) Stock Options. Stock Options may be granted under the Plan by the Committee
in the form of Incentive Stock Options or Non-Qualified Stock Options, and such
Stock Options shall be subject to the following terms and conditions and such
additional terms and conditions, not inconsistent with the express provisions of
this Plan, as the Committee shall deem desirable:

(i) Exercise Price. The Exercise Price per Common Share purchasable upon
exercise of a Stock Option shall be determined by the Committee at the time of
grant, but in no event shall the Exercise Price of a Stock Option be less than
100% of the Fair Market Value of the Common Shares on the Grant Date of such
Stock Option; provided, however, that the Exercise Price shall not be less than
110% of the Fair Market Value of the Common Shares on such Grant Date with
respect to any Incentive Stock Option granted to a Ten-Percent Owner.

(ii) Vesting. Unless otherwise specified by the Committee and reflected in the
Award Agreement, a Participant may not exercise a Stock Option granted under the
Plan prior to that date which is 12 months after the Grant Date. Unless
otherwise determined by the Committee, the Participant may exercise such Stock
Option as follows:

(A) At any time after such 12 months, as to 20% of the Common Shares originally
subject to the Stock Option;

(B) At any time after 24 months from the Grant Date, as to 40% of the Common
Shares originally subject to the Stock Option;

(C) At any time after 36 months from the Grant Date, as to 60% of the Common
Shares originally subject to the Stock Option;

(D) At any time after 48 months from the Grant Date, as to 80% of the Common
Shares originally subject to the Stock Option; and

(E) At any time after 60 months from the Grant Date, as to 100% of the Common
Shares originally subject to the Stock Option.

(iii) Stock Option Term. Unless otherwise specified by the Committee and
reflected in the Award Agreement, each Stock Option shall expire ten years after
the Grant Date; provided that any Incentive Stock Option granted to a
Ten-Percent Owner shall expire no later than five years after the Grant Date.

Subject to the other provisions of this Plan, any Stock Option which becomes
exercisable shall remain exercisable until the date of expiration of the term of
the Stock Option.

Subject to the provisions of Section 7, a Participant may not exercise any part
of a Stock Option granted under this Plan unless, at the time of such exercise,
the Participant has been in the continuous employment of the Company since the
date such Stock Option was granted. The Committee may decide in each case
whether leaves of absence for government or military service, illness, temporary
disability or other reasons shall be deemed not to interrupt continuous
employment for purposes of this paragraph.

 

47



--------------------------------------------------------------------------------

  7.

Impact of Termination

(a) Retirement. Unless otherwise specified by the Committee and reflected in the
Award Agreement, all Awards that are outstanding and exercisable upon the
Retirement of an Employee, may be exercised at any time before the earlier of
(i) the expiration date specified in the Award Agreement or (ii) 36 months
(three months in the case of Incentive Stock Options) beginning on the
Retirement date. The Committee may, in its sole discretion, elect to make any
unvested portion of the Award exercisable as of the Retirement date of the
Participant.

(b) Death or Disability. Unless otherwise specified by the Committee and
reflected in the Award Agreement, all Awards that are outstanding and
exercisable when an Employee is Terminated because of death or Disability, may
be exercised by the Participant or the Participant’s Beneficiary at any time
before the earlier of (i) the expiration date specified in the Award Agreement
or (ii) 36 months (12 months in the case of an Incentive Stock Option) beginning
on the date of death or Termination because of Disability. The Committee may, in
its sole discretion, elect to make any unvested portion of the Award exercisable
as of the date of death or Termination for Disability.

(c) Termination. Unless otherwise specified by the Committee and reflected in
the Award Agreement, any Awards that are outstanding when an Employee is
Terminated for any reason not described in Sections 7(a) and 7(b) will be
forfeited.

 

  8.

Forfeitures

(a) Limits on Exercisability/Forfeiture of Exercised Awards. Regardless of any
other provision of this Plan and unless the Committee specifies otherwise as
reflected in the Award Agreement, a Participant who fails to comply with this
Section 8(a) will forfeit all outstanding Awards.

The forfeiture described in this Section will apply if the Participant:

(i) Without the Committee’s written consent, which may be withheld for any
reason or for no reason, violates any non-competition covenant, employee
non-solicitation covenant, or any similar agreement or covenant of the
Participant in favor of the Company;

(ii) Deliberately engages in any action that the Committee concludes has caused
or may cause harm to the interests of the Company;

(iii) Without the Committee’s written consent, which may be withheld for any
reason or for no reason, discloses confidential and proprietary information
relating to the Company’s business affairs (“Trade Secrets”), including
technical information, product information and formulae, processes, business and
marketing plans, strategies, customer information and other information
concerning the Company’s products, promotions, development, financing, expansion
plans, business policies and practices, salaries and benefits and other forms of
information considered by the Company to be proprietary and confidential and in
the nature of Trade Secrets; or

(iv) Fails to return all property (other than personal property), including
keys, notes, memoranda, writings, lists, files, reports, customer lists,
correspondence, tapes, disks, cards, surveys, maps, logs, machines, technical
data, formulae or any other tangible property or document and any and all
copies, duplicates or reproductions that have been produced by, received by or
otherwise been submitted to the Participant in the course of the Participant’s
employment with the Company.

(b) In the event a Participant or former Participant violates any
non-competition covenant, employee non-solicitation covenant, or any similar
agreement or covenant of the Participant or former Participant in favor of the
Company, the Committee, in its sole discretion, may require such Participant or

 

48



--------------------------------------------------------------------------------

former Participant, to return to the Company the economic value of any Award
which is realized or obtained (measured at the date of exercise) by such
Participant or former Participant at any time during the period beginning on
that date which is six months prior to the earlier of (i) the date of such
Participant’s or former Participant’s Termination; or (ii) the date any such
violation occurs.

 

  9.

Method of Exercise

A Stock Option may be exercised, in whole or in part, by giving written notice
of exercise to Worthington specifying the number of Common Shares to be
purchased. Such notice shall be accompanied by payment in full of the Exercise
Price in cash or, unless otherwise specified by the Committee and reflected in
the associated Award Agreement, in its sole discretion, in Common Shares already
owned by the Participant prior to the exercise date or by delivering or
surrendering outstanding vested and exercisable Awards (including through the
withholding of Common Shares which would otherwise be issued in connection with
the exercise of a vested and exercisable Stock Option) or any combination
thereof (in each case valuing Common Shares at Fair Market Value on the date of
exercise). The Committee shall determine acceptable methods for tendering Common
Shares (including by attestation if permitted by applicable law, rules or
regulations) and delivering or surrendering outstanding vested and exercisable
Awards and may impose such conditions on the use of Common Shares or outstanding
Awards to exercise Stock Options as it deems appropriate.

 

  10.

Special Rule for Incentive Stock Options

With respect to an Incentive Stock Option granted under the Plan, the aggregate
Fair Market Value (determined as of the Grant Date of the Incentive Stock
Option) of the number of Common Shares with respect to which Incentive Stock
Options are exercisable for the first time by a Participant during any calendar
year (under all option plans of the Company) shall not exceed $100,000 or such
other limit as may be required by the Code. No Incentive Stock Option may be
granted after August 20, 2013.

 

  11.

Adjustments Upon Changes In Capitalization, Etc.

(a) The existence of this Plan and the Awards granted hereunder shall not affect
or restrict in any way the right or power of the Board or the shareholders of
Worthington to make or authorize any adjustment, recapitalization,
reorganization or other change in Worthington’s capital structure or its
business, any merger or consolidation of Worthington, any issue of bonds,
debentures, preferred or prior preference shares ahead of or affecting
Worthington’s capital stock or the rights thereof, the dissolution or
liquidation of Worthington or any sale or transfer of all or any part of
Worthington’s assets or business, or any other corporate act or proceeding.

(b) In the event of any change in capitalization affecting the Common Shares of
Worthington, such as a stock dividend, stock split, recapitalization, merger,
consolidation, split-up, combination or exchange of shares or other form of
reorganization, or any other change affecting the Common Shares or the price
thereof, such proportionate adjustments, if any, as the Board in its discretion
may deem appropriate to reflect such change shall be made with respect to the
aggregate number of Common Shares for which Awards in respect thereof may be
granted under the Plan, the maximum number of Common Shares which may be subject
to Awards granted to any Participant in any one calendar year, the number of
Common Shares covered by each outstanding Award, and the Exercise Price in
respect of outstanding Awards.

(c) The Committee may also make such adjustments in the number of Common Shares
covered by, and the price or other value of any outstanding Awards in the event
of a spin-off or other distribution (other than normal cash dividends) of
Worthington’s assets to shareholders.

Any adjustment made pursuant to this Section 11 shall be made in accordance with
the requirements of Section 409A of the Code, to the extent applicable.

 

49



--------------------------------------------------------------------------------

  12.

Change in Control Provisions

(a) Effects of Change in Control. Subject to the provisions of Section 12(c), in
the event of a Change in Control (as defined below) of Worthington, all Stock
Options then outstanding shall become fully vested and exercisable as of the
date of the Change in Control, whether or not then exercisable.

(b) Definitions.

(i) A “Change in Control” of Worthington shall have occurred when any Acquiring
Person (other than (A) the Company, (B) any employee benefit plan of the Company
or any trustee of or fiduciary with respect to any such employee benefit plan
when acting in such capacity, or (C) any person who, on the Effective Date of
the Plan, was an Affiliate of Worthington owning in excess of 10% of the
outstanding Common Shares of Worthington and the respective successors,
executors, legal representatives, heirs and legal assigns of such person), alone
or together with its Affiliates and Associates, has acquired or obtained the
right to acquire the beneficial ownership of 25% or more of the Common Shares
then outstanding); or the Continuing Directors no longer constitute a majority
of the Board.

(ii) “Acquiring Person” means any person (any individual, firm, corporation or
other entity) who or which, together with all Affiliates and Associates of such
person, has acquired or obtained the right to acquire the beneficial ownership
of 25% or more of the Common Shares then outstanding.

(iii) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the Act.

(iv) “Change in Control Price Per Share” shall mean the price per Common Share
(A) paid by the Acquiring Person in connection with the transaction that results
in the Change in Control; or (B) at any time after the Change in Control and
before the Participant exercises his or her election under Section 12(c), the
Fair Market Value of the Common Shares.

(v) “Continuing Director” means any individual who was a member of the Board on
the Effective Date of this Plan or thereafter elected by the shareholders of
Worthington or appointed by the Board prior to the date as of which the
Acquiring Person became an Acquiring Person or an individual designated (before
his or her initial election or appointment as a director) as a Continuing
Director by three-fourths of the Whole Board, but only if a majority of the
Whole Board shall then consist of Continuing Directors.

(vi) “Whole Board” means the total number of directors which Worthington would
have if there were no vacancies.

(c) Change in Control Cash-Out. Notwithstanding any other provision of the Plan,
during the 60-day period from and after a Change in Control (the “Exercise
Period”), if the Committee shall determine at, or at any time after, the time of
grant of a Stock Option, a Participant holding a Stock Option shall have the
right, whether or not the Stock Option is fully exercisable and in lieu of the
payment of the Exercise Price for the Common Shares being purchased under the
Stock Option and by giving notice to Worthington, to elect (within the Exercise
Period) to surrender all or part of the Stock Option to Worthington and to
receive cash, within 30 days of such notice, in an amount equal to the amount by
which the Change in Control Price per Share on the date of such election shall
exceed the Exercise Price per Common Share under the Stock Option (the “Spread”)
multiplied by the number of Common Shares granted under the Stock Option as to
which the right granted under this Section 12(c) shall have been exercised.

(d) Alternative Awards. Section 12(a) will not apply to the extent that the
Committee reasonably concludes in good faith before the Change in Control occurs
that Awards will be honored or

 

50



--------------------------------------------------------------------------------

assumed or new rights substituted for the Awards (collectively, “Alternative
Awards”) by the Participant’s employer (or the parent or a subsidiary of that
employer) immediately after the Change in Control, provided that any Alternative
Award must:

(i) Be based on stock that is (or, within 60 days of the Change in Control, will
be) traded on an established securities market;

(ii) Provide the Participant rights and entitlements substantially equivalent to
or better than the rights, terms and conditions of the Award for which it is
substituted, including an identical or better exercise or vesting schedule and
identical or better timing and methods of payment; and

(iii) Have substantially equivalent economic value to the Award (determined at
the time of the Change in Control) for which it is substituted.

(e) Provisions Not Applicable. The provisions of this Section 12 shall not apply
(i) if the Committee determines at the time of grant of an Award that such
Section shall not apply in respect of such Award or (ii) to any Change in
Control when expressly provided otherwise by a three-fourths vote of the Whole
Board, but only if a majority of the members of the Board then in office and
acting upon such matter shall be Continuing Directors.

 

  13.

Amendment, Modification and Termination of Plan

The Board or the Committee may terminate, suspend or amend the Plan at any time
without shareholder approval except to the extent that shareholder approval is
required to satisfy applicable requirements imposed by (a) Rule 16b-3 under the
Act, or any successor rule or regulation, (b) applicable requirements of the
Code or (c) the rules of any securities exchange, market or other quotation
system on or through on which the Company’s securities are listed or traded.
Also, no Plan amendment may (i) result in the loss of a Committee member’s
status as a “non-employee director” as defined in Rule 16b-3 under the Act, or
any successor rule or regulation, with respect to any employee benefit plan of
the Company, (ii) cause the Plan to fail to meet requirements imposed by Rule
16b-3 or (iii) without the consent of the affected Participant, adversely affect
any Award granted before the amendment. However, nothing in this Section 13 will
restrict the Committee’s right to exercise the discretion retained in the
various provisions of this Plan.

 

  14.

Miscellaneous

(a) Assignability. Except as described in this Section 14(a) and Section 14(b),
an Award may not be transferred except by will or the laws of descent and
distribution and, during the Participant’s lifetime, may be exercised only by
the Participant, the Participant’s guardian or legal representative.

(b) Beneficiary Designation. Each Participant may name a Beneficiary or
Beneficiaries (who may be named contingently or successively) to receive or to
exercise any vested Award that is unexercised at the Participant’s death. Each
designation made will revoke all prior designations made by the same
Participant, must be made on a form prescribed by the Committee and will be
effective only when filed in writing with the Committee. If a Participant has
not made an effective Beneficiary designation, the deceased Participant’s
Beneficiary will be the deceased Participant’s estate. The identity of a
Participant’s designated Beneficiary will be based only on the information
included in the latest beneficiary designation form completed by the Participant
and will not be inferred from any other evidence.

(c) No Guarantee of Employment or Participation. Nothing in this Plan may be
construed as: (i) interfering with or limiting the right of the Company to
Terminate any Employee’s employment at any time; (ii) conferring on any Employee
any right to continue as an employee of the Company; or (iii) guaranteeing that
any Employee will receive any Awards.

 

51



--------------------------------------------------------------------------------

(d) Tax Withholding. The Company will withhold from other amounts owed to a
Participant, or require the Participant to remit to the Company, an amount
sufficient to satisfy federal, state and local withholding tax requirements on
any Award, exercise or cancellation of an Award or purchase of Common Shares. If
these amounts are not to be withheld from other payments due to the Participant
(or if there are no other payments due to the Participant), the Company will
defer payment of cash or issuance of Common Shares until the earlier of: (i) 30
days after the settlement date; or (ii) the date the Participant remits the
required amount.

If the Participant has not remitted the required amount within 30 days after the
settlement date, the Company will permanently withhold from the value of the
Awards to be distributed the minimum amount required to be withheld to comply
with applicable federal, state and local income, wage and employment taxes and
distribute the balance to the Participant.

Unless otherwise specified by the Committee and reflected in the associated
Award Agreement, a Participant may elect, subject to such conditions as the
Committee establishes, to reimburse the Company for this tax withholding
obligation through one or more of the following methods:

(i) By having Common Shares otherwise issuable under the Plan withheld by the
Company (but only to the extent of the minimum amount that must be withheld to
comply with applicable state, federal and local income, employment and wage tax
laws);

(ii) By delivering to the Company previously acquired Common Shares that the
Participant already owned;

(iii) By remitting cash to the Company; or

(iv) By remitting a personal check immediately payable to the Company.

(e) Indemnification. Each individual who is or was a member of the Committee or
of the Board will be indemnified and held harmless by Worthington against and
from any loss, cost, liability or expense that may be imposed upon or reasonably
incurred by such individual in connection with or resulting from any claim,
action, suit or proceeding to which such individual may be made a party or in
which such individual may be involved by reason of any action taken or failure
to take action under this Plan as a Committee member and against and from any
and all amounts paid, with Worthington’s approval, by such individual in
settlement of any matter related to or arising from this Plan as a Committee
member or paid by such individual in satisfaction of any judgment in any action,
suit or proceeding relating to or arising from this Plan against such individual
as a Committee member, but only if such individual gives Worthington an
opportunity, at its own expense, to handle and defend the matter before such
individual undertakes to handle and defend it in his or her own behalf. The
right of indemnification described in this Section 14(e) is not exclusive and is
independent of any other rights of indemnification to which the individual may
be entitled under Worthington’s organizational documents, by contract, as a
matter of law or otherwise.

(f) Requirements of Law. The grant of Awards and the issuance of Common Shares
will be subject to all applicable laws, rules and regulations and to all
required approvals of any governmental agencies or national securities exchange,
market or other quotation system. Also, no Common Shares will be issued under
this Plan unless Worthington is satisfied that the issuance of those Common
Shares will comply with applicable federal and state securities laws.
Certificates for Common Shares delivered under this Plan may be subject to any
stock transfer orders and other restrictions that the Committee believes to be
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any securities exchange or other recognized market or
quotation system upon which the Common Shares are then listed or traded, or any
other applicable federal or state securities law. The Committee may cause a
legend or legends to be placed on any certificates issued under this Plan to
make appropriate reference to restrictions within the scope of this
Section 14(f).

 

52



--------------------------------------------------------------------------------

(g) No Right to Employment. Neither the adoption of this Plan nor the granting
of any Award shall confer upon any Employee of the Company any right to
continued employment with the Company, nor shall it interfere in any way with
the right of the Company to Terminate any of its Employees at any time, with or
without cause.

(h) Other Company Benefit and Compensation Programs. Payments and other benefits
received by a Participant under an Award made pursuant to this Plan shall not be
deemed a part of a Participant’s regular, recurring compensation for purposes of
the termination indemnity or severance pay law of any state or country and shall
not be included in, nor have any effect on, the determination of benefits under
any other employee benefit plan or similar arrangement provided by the Company
unless expressly so provided by such other plan or arrangement, or except where
the Committee expressly determines that an Award or portion of an Award should
be included to accurately reflect competitive compensation practices or to
recognize that an Award has been made in lieu of a portion of competitive annual
cash compensation. This Plan notwithstanding, the Company may adopt such other
compensation programs and additional compensation arrangements as it deems
necessary to attract, retain and reward Employees for their service with the
Company.

(i) Cost of Plan. The costs and expenses of administering this Plan shall be
borne by the Company.

(j) Governing Law. This Plan and all rules, regulations and actions hereunder
shall be governed by and construed in accordance with the laws (other than laws
governing conflicts of laws) of the State of Ohio and applicable federal laws.

(k) Section 409A of the Code. The Plan is intended to be exempt from the
requirements of Section 409A of the Code and the Treasury Regulations
promulgated thereunder and shall be interpreted, administered and operated
accordingly. Nothing in the Plan should be construed as a guarantee or
entitlement of any particular tax treatment to a Participant. None of the Board,
the Committee, the Company or any other person shall have any liability with
respect to a Participant in the event that this Plan fails to comply with the
requirements of Section 409A of the Code.

 

53